Title: To Thomas Jefferson from David Lummis, 15 February 1802
From: Lummis, David
To: Jefferson, Thomas


          
            Sir
            Philadelphia, February 15th. 1802.
          
          Believing, as I do, that every individual in society has a right to communicate his ideas on subjects involving national concerns, in a proper manner, to the first magistrate of the people; I have taken the liberty to offer for your Excellency’s consideration, a few thoughts on a subject of the greatest importance.
          Doubtless it must be granted that the existence of Slavery in the United States is a great national misfortune; could therefore Slavery be abolished. consistently with the interest of individuals and the constitution of our country, it would be a great national advantage. These things being premised, I will give it as my opinion that we may find a suitable asylum for our Slaves in the french West India islands. Let me now suppose that the existing friendship between the United States and France will warrant the negociating anything mutually interesting to the parties. Then in the first place permit me to say (which I know from my own knowledge) That the Blacks in those Islands enjoy a limited state of freedom; That they are subjected to, and protected by, the operation of the civil laws; That by those laws each negro is obliged to reside on his respective plantation; That they are allowed for their daily labor one fourth of their earnings. Secondly, one Hundred negroes thus situated will make more sugar and coffee, than five hundred would formerly when slaves. Thirdly, It is impossible these negroes should ever again be reduced to Slavery, They may be extirpated, but they never can be brought to unconditional submission.
          Fourthly, There is not one third, I believe I may say one fourth a sufficiency of hands at present to work that plantations to advantage. Now I trust it will be allowed that it is the interest of France to have negroes sufficient to keep the whole of her Colonies in high cultivation. But how is France to acquire this additional supply of hands? Not by a trade to Africa, for the expence attending this would not admit of the freedom of such imported negroes. and the retention of them in Slavery amongst free Blacks would be the cause of continual revolutions. I will here venture to assert that if France reflects deliberately on the best way to retrieve the lost revenue of those colonies without expence or bloodshed and in consistency with her Constitution (the boasted merit of which is the freedom of man) she will find it conducive to her interest to redeem our Slaves and become accountable to the United States for the amount thereof. The Government of the United States becoming responsible to the individual Slave holders. Now let us suppose for a moment that both Governments should consider this as an interesting subject for negociation. What will the Slave holder say, who is to have his plantation stripped of the means of raising produce? Many, no doubt, will at first object, but the greater number will gladly relinquish every Black in their possession when they find they are to have a compensation for their Slaves, and will be relieved from the fear of those terrible calamities which ever attend the insurrections of the negroes. Where is the American who adores the virtue of Our Constitution, and does not blush at the idea of holding Slaves? How inconsistent it is for Us to assert our own rights with such intrepid firmness while we hold fast the chains of Slavery upon our fellow men? But independent of the cruelty and impropriety of Republicans holding slaves, there are many other inconveniencies attending it. If the planter who lives in affluence on the labor of his negroes will but look around he may observe multitudes of poor White inhabitants in his neighborhood who are in want of the daily necessaries of life, and who have no means in their power to provide for the sustenance of their families. What is the cause of this distress? The planter must acknowledge that he is at least the occasion of all these calamities. He has put all labor into the hands of Slaves and thereby deprived the indigent whites of the power of supporting their families.
          Hence it happens that in the Southern States it is reckoned degrading for a man to labor for the support of his family. It is esteemed humiliating for him to accustom his children to labor or to give them in their youth habits of industry. How many usefull Citizens are thus lost to the public? How many thro’ idleness and want become a trouble to themselves and a nuisance to society? But could we suitably dispose of our slaves, this custom would be reversed, immedeate encouragement would be given to the white laborer, and the planter would in a few years find his plantation to produce as much, yes more, than when it was covered with negroes. If a planter who has, say, one hundred negroes, calculates the interest of his money in those negroes with what it costs him for their maintenace, their loss of time in sickness, or when absconded, Their total loss by death or otherwise, together with what they steal or waste, the advertising and rewards for runaways; He will find it amount to a sufficiency for the purchase of mules or Horses and the pay of laborers to produce him equally as much Crop as his Hundred negroes would have done. The emigrants from the Eastern states would press rapidly in to fill up the vacuum made by the absence of the Slaves. The price of labor would become low; Industry would be encouraged; and Happiness and plenty would smile on the indegent. How much more satisfactory would this be to a benevolent man than to hold his fellow Creatures in bondage contrary to the true spirit of Republicanism, and inconsistent with the genius of our government. How much preferable this to the keeping amongst us an enemy, which may one day not only destroy the lives and property of thousands, but prove the ruin of the whole republic? Thus far I wrote previous to the news of peace in Europe; but as that peace has made considerable alteration in the Opinions of political and commercial men concerning the french colonies in the West Indies and the disposition of the mother Country towards them, I have omitted the forwarding this for a few weeks in order to have the opportunity to make a few additional remarks. It has appeared in the antirepublican prints to be the intention of France in conjunction with the English to dispossess Tousaint, overthrow the present government of St. Domingo, and reduce again the negroes to slavery. This, no doubt is ardently desired by the English; But I cannot conceive that France will be so impolitic, so ignorant of the situation of her Colonies, of the expence attending such an undertaking, of the destruction it would be to the Colonies and the revenue arising therefrom, and of the impracticability of accomplishing it, as to undertake that object. Bonaparte, it is said, is sending to Hispaniola forty thousand troops, These, if it be the case, are barely sufficient to garrison the posts on the sea coasts, which probably may be the object of France that the Blacks at present occupying those posts may retire to the plantations, to work; but not as Slaves, for if that be attempted, there wanting at least One hundred thousand troops more, and even then nothing more could be done than to drive the blacks to the mountains, where they can neither be followed nor distressed, as long as they can procure ammunition, which they will undoubtedly take care to secure as soon as they perceive the shadow of white troops amongst them. The mountains produce provisions in abundance well calculated for the sustenance of the negroes; This is sufficiently proved if we consider the great body of Brigands which refused to agree to the Government of Tousaint in the spring of 1794. and continued there in plenty untill the spring of 1797. in defiance of Tousaint’s army and till the white troops then on the Island, which was about ten times their number. It is said that the French have already blockaded Guadaloupe; They may also declare Hispaniola to be in the same situation; But I again repeat it, they can do nothing more than get possession of the sea ports, and forts on the coast, which the negroes will immedeately relinquish, and remove their arms and amunition to different parts of the interior, where they will part with their lives, rather than their liberties. And such a warfare if carried on for one year will prove the total destruction of every plantation, annihilate the revenue arising from the island, and must finally end in restoring the negroes to their present situation, or in totally destroying them, to effect which will be required six or seven years of continual war at an enormous expence. And is it not a well known fact that the French Republic is indebted to those very people for the preservation of the Colonies during the last seven years of the war? During which period they have been stripped of all the specie and property possible, under the idea that those colonies might fall into the hands of the British. Then can we believe that France will wish for the total destruction of those colonies for so many years, and in violation of humanity and their own Constitution, wantonly destroy or reduce to slavery, a people to whom they are so much indebted? No. I conceive not. But I mention these circumstances, knowing that this would ultimately be the issue, should the reduction of the Colonies be attempted. I should rather suppose it would not only be to the credit, but also the interest of France to let them remain as they are under the influence of good and wholesome laws which will diffuse amongst them the spirit of civilization and industry, and receive from the United States from time to time such a proportion of our negroes as can be most conveniently spared, or such as may be most ready and willing to go. Willing they undoubtedly will be when they know that they are purchasing on a credit their Freedom which is the thing they most desire yet little expect. By these means I conceive we might in a few years be happily relieved from this increasing evil, which is not only a dishonor to us as republicans, but menaces us with destruction. From my manner of writing it may possibly be thought that I am a member of the Abolition Society. That is not the case. For tho’ I believe that the majority of that body are actuated by the best motives; Yet many of them if they can get a man’s Slave to run away and can secrete him, or free him under any pretext whatever, They conceive they have done that negro justice, without once considering the injustice they have done the owner by depriving him of his property.
          I have always been opposed to this mode of liberating negroes, and the more I see of it, the more I am convinced of its impropriety. Although I am an advocate for the abolition of Slavery, yet I think it a matter of great moment that it be effected in a manner which will not injure individuals nor the Community at large. Having given what has principally occurred to me on this subject, I have done. Should these hints contribute in any degree to so desireable an end, as the removing out of the way this reproach of republicanism, it would ever after be to me a source of the most refined pleasure and genuine happiness.
          I have the honor to be, with sentiments of the most profound respect and sincere attachment Your Excellency’s devoted friend and Fellow Citizen
          
            David Lummis
          
        